Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
Applicant’s amendment dated January 11, 2022 responding to October 26, 2021 Office Action provided in the rejection of claims 26-66. Claims 26-66 remain pending in the application and which have been fully considered by the Examiner.
The terminal disclaimer, which filed on January 11, 2022, has been approved. Thus, the double patenting rejection is overcome.
Applicant’s arguments, dated January 11, 2022, with respect to claims 26-66 have been fully considered and are persuasive.   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 26-66 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 26, 41, 58 and 62.
For example, the independent claims contain limitations, the endpoint device manager performs operations including: receiving at least first information and at least second information from the first endpoint device; reporting the received first information for viewing via a mobile device; managing one or more device automation functions of at least one of the first or second endpoint devices based on at least the second received information; and managing one or more programming updates by receiving programming via the network interface and sending the received programming to at least one of the first or second endpoint devices that implements the programming. Therefore, the Examiner agrees that the limitations of the independent claims, within its environment, is allowable subject matter over the prior art, in light of the specification and in view of the Applicant’s arguments.
Because claims 27-40, 42-57, 59-61, 63-66 depend directly or indirectly on claims 26, 41, 58 and 62 these claims are considered allowable for at least the same reasons noted above with respect to claims 26, 41, 58 and 62.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459